EXHIBIT 10.4

 

FIRST AMENDMENT TO LEASE AGREEMENT

 

This FIRST AMENDMENT TO LEASE AGREEMENT (“this First Amendment”) is dated as of
April 23, 2019 (“Effective Date”), by and between ARE-MARYLAND NO. 24, LLC, a
Delaware limited liability company, having an address at 385 E. Colorado
Boulevard, Suite 299, Pasadena, California  91101 (“Landlord”), and REGENXBIO
INC., a Delaware corporation, having an address at Suite 210, 9600 Blackwell
Road, Rockville, Maryland  20850 (“Tenant”).

 

RECITALS

 

A.Landlord and Tenant have entered into that certain Lease Agreement dated as of
November 1, 2018, as amended (collectively, the “Lease”), wherein Landlord
leased to Tenant certain premises containing approximately 132,487 rentable
square feet (“Original Premises”) located at Suite 100, Building F, 9800 Medical
Center Drive, Rockville, Maryland  20850, as more particularly described in the
Lease.

 

B.Landlord and Tenant desire to amend the Lease, among other things, to (i)
expand the Original Premises by approximately 5,975 rentable square feet on the
first floor of the Building as identified as the “REGENXBIO EXPANSION” on the
page of Exhibit A attached hereto labeled “1ST FLOOR BOMA PLAN” (“Expansion
Premises”), (ii) adjust certain definitions contained in the Basic Lease
Provisions to reflect the addition of the Expansion Premises, (iii) modify the
amount of the TI Allowance based on certain re-measurements and the addition of
the Expansion Premises, and (iv) eliminate the On Site Food Service Area, all on
the terms and conditions set forth in this First Amendment.

 

AGREEMENT

 

Now, therefore, the parties hereto agree that the Lease is amended as follows:

 

1.Definitions; Recitals.  Terms used in this First Amendment but not otherwise
defined shall have the meanings set forth in the Lease.  The Recitals form an
integral part of this First Amendment and are hereby incorporated by reference.

 

2.Expansion of Premises.  Effective as of the Effective Date, (i) the Original
Premises shall be expanded to include the Expansion Premises, (ii) Exhibit A to
this First Amendment, which depicts the Expansion Premises, the balance of the
Premises, and Landlord’s management office on the first (1st) floor of the
Building (identified as “ARE” on the page of Exhibit A attached hereto labeled
“1ST FLOOR BOMA PLAN”), hereby replaces Exhibit A to the Lease, and (iii) the
following amendments are hereby made to the definitions contained in the Basic
Lease Provisions:

 

2.1The section of the Basic Lease Provisions of the Lease entitled, “Premises”,
is hereby amended by (i) deleting the first (1st) paragraph thereof in its
entirety and replacing it with the following:

 

 

[go05uxuanf2z000001.jpg]

Copyright © 2012.  Alexandria Real Estate Equities, Inc.  ALL RIGHTS
RESERVED.  Confidential and Proprietary.  Do Not Copy or Distribute.  Alexandria
and Alexandria Logo are registered trademarks of Alexandria Real Estate
Equities, Inc.

46154413-v4

--------------------------------------------------------------------------------

 

First Amendment to Lease Agreement –-RegenXBio Inc.

 

Page - 2

 

That portion of the Project, containing approximately 139,281 rentable square
feet, as determined by Landlord, as shown as the hatched area on Exhibit A.  The
Premises consist of the following, all of which are depicted on Exhibit
A:  (i) approximately 12,712 rentable square feet located on the first floor of
the Building (“1st Floor Premises”), (ii) approximately 40,198 rentable square
feet located on the third floor of the Building (“3rd Floor Premises”),
(iii) approximately 40,198 rentable square feet located on the 4th floor of the
Building (“4th Floor Premises”), (iv) approximately 40,198 rentable square feet
located on the 5th floor of the Building (“5th Floor Premises”), and (v)
approximately 5,975 rentable square feet located on the first floor of the
Building (“Expansion Premises”).  The 1st Floor Premises, the 3rd Floor
Premises, the 5th Floor Premises, and the Expansion Premises are collectively
referred to as the “Initial Premises,” and the Initial Premises and 4th Floor
Premises are collectively referred to as the “Premises.”

 

and by (ii) replacing the word “2%” wherever it appears in the second (2nd)
paragraph thereof, with the word “1.5%”.

 

2.2The section of the Basic Lease Provisions of the Lease entitled, “Base Rent”,
shall be deleted in its entirety and replaced with the following:

 

 

Base Rent:

Initially, $435,253.13 per month (i.e., $37.50 per rentable square foot per
annum) for the Premises, subject to adjustment upon confirmation of the rentable
area of the Premises as provided above.

 

2.3The section of the Basic Lease Provisions of the Lease entitled, “Rentable
Area of Premises”, shall be deleted in its entirety and replaced with the
following:

 

Rentable Area of Premises:  139,281 rentable square feet, subject to adjustment
upon confirmation of the rentable area of the Premises as provided above.

 

2.4The section of the Basic Lease Provisions of the Lease entitled, “Rentable
Area of Project”, shall be deleted in its entirety and replaced with the
following:

 

Rentable Area of Project: 459,269 rentable square feet, subject to adjustment
upon confirmation of the rentable area of the Building as provided above.  As of
the Commencement Date, set forth below is the rentable area of the buildings
located in the Project (excluding Building E, the Parking Garage):

 

Building A:

 

43,380 rentable square feet

Building B:

 

58,326 rentable square feet

Building C:

 

124,351 rentable square feet

Building D:

 

56,379 rentable square feet

Building F:

 

176,833 rentable square feet

Total:

 

459,269 rentable square feet

 

[go05uxuanf2z000001.jpg]

Copyright © 2012.  Alexandria Real Estate Equities, Inc.  ALL RIGHTS
RESERVED.  Confidential and Proprietary.  Do Not Copy or Distribute.  Alexandria
and Alexandria Logo are registered trademarks of Alexandria Real Estate
Equities, Inc.

46154413-v4

--------------------------------------------------------------------------------

 

First Amendment to Lease Agreement –-RegenXBio Inc.

 

Page - 3

 

Landlord covenants and agrees that Landlord shall not re-measure the rentable
area of the Project during the Term except to reflect actual changes in the
physical size of the Project, and then only in accordance with the measurement
standards that have been used historically to measure such rentable area of the
Project.  Tenant’s Project Share and Building’s Share of Project shall be
promptly re-adjusted based on any changes in the Rentable Area of Project after
the Commencement Date.

 

2.5The section of the Basic Lease Provisions of the Lease entitled, “Tenant’s
Share”, shall be deleted in its entirety and replaced with the following:

 

Tenant’s Share:  78.76%, subject to adjustment upon confirmation of the rentable
areas of the Building and the Premises as provided above.

2.6The section of the Basic Lease Provisions of the Lease entitled, “Tenant’s
Project Share”, shall be deleted in its entirety and replaced with the
following:

 

Tenant’s Project Share: 30.33%, subject to adjustment upon confirmation of the
rentable areas of the Building and the Premises as provided above.

2.7The section of the Basic Lease Provisions of the Lease entitled, “Rentable
Area of Building”, shall be deleted in its entirety and replaced with the
following:

 

Rentable Area of Building: 176,833 rentable square feet, subject to adjustment
upon confirmation of the rentable area of the Building as provided above.

2.8The section of the Basic Lease Provisions of the Lease entitled, “Building’s
Share of Project”, shall be deleted in its entirety and replaced with the
following:

 

Building’s Share of Project: 38.50%, subject to adjustment upon confirmation of
the rentable area of the Building as provided above.

3.Adjustment to TI Allowance.  Exhibit C-2 of the Lease is hereby amended by
deleting Section 5(b) thereof in its entirety and replacing it with the
following:

 

(b)TI Allowance.  Landlord shall provide to Tenant a tenant improvement
allowance (“TI Allowance”) of $110 per rentable square foot of the Premises, or
$15,320,910 in the aggregate (based on the Premises containing 139,281 rentable
square feet and subject to adjustment upon remeasurement of the Premises as
provided in the Lease).  The TI Allowance shall be disbursed in accordance with
this Work Letter.  Tenant shall have no right to any portion of the TI Allowance
that is not requested before the last day of the month that is 24 months after
the Lease Commencement Date.

 

[go05uxuanf2z000001.jpg]

Copyright © 2012.  Alexandria Real Estate Equities, Inc.  ALL RIGHTS
RESERVED.  Confidential and Proprietary.  Do Not Copy or Distribute.  Alexandria
and Alexandria Logo are registered trademarks of Alexandria Real Estate
Equities, Inc.

46154413-v4

--------------------------------------------------------------------------------

 

First Amendment to Lease Agreement –-RegenXBio Inc.

 

Page - 4

 

4.Elimination of On Site Food Service.  Landlord and Tenant have agreed to
eliminate the need for the On Site Food Service and the On Site Food Service
Area.  Accordingly, effective as of the Effective Date, the following changes
are hereby made to the Lease for the purpose of deleting references to the On
Site Food Service and the On Site Food Service Area:

 

4.1Section 2(f) of the Lease is hereby deleted in its entirety and replaced with
the following:  “Intentionally Deleted.”

 

4.2The second paragraph of Section 5 of the Lease is hereby amended by deleting
the language beginning on line 14 (i.e., “Rent, the cost to repair. . . .”) to
the end of that paragraph and replacing it with the following:

 

Rent, and the cost to repair or replace exterior glass, caulking, or brick, the
cost of any tuck pointing, excluding only:

 

4.3Section 39(a) of the Lease is hereby amended by deleting the penultimate
sentence and replacing it with the following sentence:

 

In no event shall the Available Space include any space on the first floor for
Landlord’s management office.

 

4.4Section 40(a) of the Lease is hereby amended by deleting the third sentence
and replacing it with the following sentence:

 

In no event shall the Expansion Space include any space on the first floor for
Landlord’s management office.

 

4.5Section 41 of the Lease is hereby amended by deleting the second sentence and
replacing it with the following sentence:

 

The provisions of this Section shall not apply, however, to any space on the
first floor for Landlord’s management office.

 

5.Miscellaneous.

 

5.1Entire Agreement.  The Lease, as amended by this First Amendment, is the
entire agreement between the parties with respect to the subject matter hereof
and supersedes all prior and contemporaneous oral and written agreements and
discussions.  The Lease, as so amended by this First Amendment, may be amended
only by an agreement in writing, signed by the parties hereto.

 

5.2Binding Effect.  This First Amendment is binding upon and shall inure to the
benefit of the parties hereto, their respective agents, employees, members,
representatives, officers, directors, divisions, subsidiaries, affiliates,
assigns, heirs, successors in interest and shareholders.

 

[go05uxuanf2z000001.jpg]

Copyright © 2012.  Alexandria Real Estate Equities, Inc.  ALL RIGHTS
RESERVED.  Confidential and Proprietary.  Do Not Copy or Distribute.  Alexandria
and Alexandria Logo are registered trademarks of Alexandria Real Estate
Equities, Inc.

46154413-v4

--------------------------------------------------------------------------------

 

First Amendment to Lease Agreement –-RegenXBio Inc.

 

Page - 5

 

5.3Broker.  Landlord and Tenant each represents and warrants that it has not
dealt with any broker, agent or other person (collectively, “Broker”) in
connection with this First Amendment and that no Broker brought about this
transaction, other than Tenant’s broker, Cresa Global Inc. d/b/a Cresa
(“Cresa”).  Cresa shall be paid by Landlord pursuant to a separate agreement
between Landlord and Cresa.  Landlord and Tenant each hereby agree to indemnify,
defend, and hold the other harmless from and against any claims by any Broker,
other than Cresa, claiming a commission or other form of compensation by virtue
of having dealt with Tenant or Landlord, as applicable, with regard to this
First Amendment.

 

5.4Counterparts.  This First Amendment may be executed in 2 or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  Counterparts may be
delivered via facsimile, electronic mail (including pdf or any electronic
signature process complying with the U.S. federal ESIGN Act of 2000) or other
transmission method and any counterpart so delivered shall be deemed to have
been duly and validly delivered and be valid and effective for all
purposes.  Electronic signatures shall be deemed original signatures for
purposes of this First Amendment and all matters related thereto, with such
electronic signatures having the same legal effect as original signatures.

 

5.5Ratification; Conflicts.  Except as amended and/or modified by this First
Amendment, the Lease is hereby ratified and confirmed and all other terms of the
Lease shall remain in full force and effect, unaltered and unchanged by this
First Amendment.  In the event of any conflict between the provisions of this
First Amendment and the provisions of the Lease, the provisions of this First
Amendment shall prevail.  Regardless of whether specifically amended by this
First Amendment, all of the terms and provisions of the Lease are hereby amended
to the extent necessary to give effect to the purpose and intent of this First
Amendment.

 

[SIGNATURES APPEAR ON NEXT PAGE]

 

[go05uxuanf2z000001.jpg]

Copyright © 2012.  Alexandria Real Estate Equities, Inc.  ALL RIGHTS
RESERVED.  Confidential and Proprietary.  Do Not Copy or Distribute.  Alexandria
and Alexandria Logo are registered trademarks of Alexandria Real Estate
Equities, Inc.

46154413-v4

--------------------------------------------------------------------------------

 

First Amendment to Lease Agreement –-RegenXBio Inc.

 

Page - 6

 

IN WITNESS WHEREOF, the parties hereto have executed this First Amendment under
seal as of the day and year first above written.

 

TENANT:

 

REGENXBIO INC.,

a Delaware corporation

 

By:

 

/s/ Kenneth Mills

(SEAL)

Name:

 

Kenneth Mills

 

Title:

 

President & CEO

 

 

 

 

 

 

LANDLORD:

 

ARE-MARYLAND NO. 24, LLC,

a Delaware limited liability company

 

 

 

By:

 

ALEXANDRIA REAL ESTATE EQUITIES, L.P.,

 

 

a Delaware limited partnership,

 

 

managing member

 

By:

 

ARE-QRS CORP.,

 

 

a Maryland corporation,

 

 

general partner

 

By:

 

/s/ Jackie Clem

(SEAL)

Name:

 

Jackie Clem

 

Title:

 

Senior Vice President

 

 

 

RE Legal Affairs

 

 

[go05uxuanf2z000001.jpg]

Copyright © 2012.  Alexandria Real Estate Equities, Inc.  ALL RIGHTS
RESERVED.  Confidential and Proprietary.  Do Not Copy or Distribute.  Alexandria
and Alexandria Logo are registered trademarks of Alexandria Real Estate
Equities, Inc.

46154413-v4

--------------------------------------------------------------------------------

 

First Amendment to Lease Agreement –-RegenXBio Inc.

 

Page - 7

 

EXHIBIT A

DESCRIPTION OF PREMISES

 

 

[go05uxuanf2z000007.jpg]

 

[go05uxuanf2z000001.jpg]

Copyright © 2012.  Alexandria Real Estate Equities, Inc.  ALL RIGHTS
RESERVED.  Confidential and Proprietary.  Do Not Copy or Distribute.  Alexandria
and Alexandria Logo are registered trademarks of Alexandria Real Estate
Equities, Inc.

46154413-v4

--------------------------------------------------------------------------------

 

First Amendment to Lease Agreement –-RegenXBio Inc.

 

Page - 8

 

EXHIBIT A

DESCRIPTION OF PREMISES—continued

 

 

[go05uxuanf2z000009.jpg]

 

[go05uxuanf2z000001.jpg]

Copyright © 2012.  Alexandria Real Estate Equities, Inc.  ALL RIGHTS
RESERVED.  Confidential and Proprietary.  Do Not Copy or Distribute.  Alexandria
and Alexandria Logo are registered trademarks of Alexandria Real Estate
Equities, Inc.

46154413-v4

--------------------------------------------------------------------------------

 

First Amendment to Lease Agreement –-RegenXBio Inc.

 

Page - 9

 

EXHIBIT A

DESCRIPTION OF PREMISES—continued

 

 

[go05uxuanf2z000011.jpg]

 

[go05uxuanf2z000001.jpg]

Copyright © 2012.  Alexandria Real Estate Equities, Inc.  ALL RIGHTS
RESERVED.  Confidential and Proprietary.  Do Not Copy or Distribute.  Alexandria
and Alexandria Logo are registered trademarks of Alexandria Real Estate
Equities, Inc.

46154413-v4

--------------------------------------------------------------------------------

 

First Amendment to Lease Agreement –-RegenXBio Inc.

 

Page - 10

 

EXHIBIT A

DESCRIPTION OF PREMISES—continued

 

 

[go05uxuanf2z000013.jpg]

 

[go05uxuanf2z000001.jpg]

Copyright © 2012.  Alexandria Real Estate Equities, Inc.  ALL RIGHTS
RESERVED.  Confidential and Proprietary.  Do Not Copy or Distribute.  Alexandria
and Alexandria Logo are registered trademarks of Alexandria Real Estate
Equities, Inc.

46154413-v4